       
 

‘er cree

CALLAGY LAW

New York Office:
WeWork c/o

Callagy Law, PC

750 Lexington Ave.
New York, NY 10022
Phone: 929.436.000

Jersey City Office:

3000 John F. Kennedy Blvd
Suite 311

Jersey City, NJ 07306
Phone: 201.565.2344

Fax: 201.918.2039

Arizona Office:

1850 North Central Ave
Suite 1100

Phoenix, AZ 85004
Phone: 602.687.5844

Florida Office:

1900 NW Corporate Blvd
Suite 310W

Boca Raton, FL 33431
Phone: 561.405.7966
Fax: 201.549.8753

Texas Office:

807 South Rock St
Suite 101

Georgetown, TX 78626
Phone: 512.508.4693

Partners

Sean R. Callagy
Michael J. Smikun
Thomas LaGreca
Brian P. McCann
Christopher Cavalli
Hala Jaloudi
Jeffrey L. Greyber
Ivan J. Tarasuk
David L. Aromondo
Jeffrey Zane

Our team of attorneys is
licensed to practice in one or
more of the following states:

NJ, NY, AZ, TX, FL, PA,
NH, GA, DC

CALLAGY LAW, P.C.

Mack-Cali Centre II * 650 From Road « Suite 565 « Paramus, NJ ¢ 07652

Phone: 201-261-1700 © Fax: 201-261-1775
www.CallagyLaw.com ¢ info@CallagyLaw.com

 

 

 

 

USDC SDNY
November 20, 2019 DOCUMENT

ELECTRONICALLY FILED
VIA CM/ECF DOC #:
Hon. Deborah A. Batts DATE FILED-_11/20/19
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

Courtroom: 24
New York, NY 10007

Re: = Mazlin Trading Corp., et al. v. WJ Holding LTD, et al.
Docket No. 19-cv-7652

Dear Judge Batts,

This firm, and more specifically the undersigned, represents Plaintiffs
in the above-captioned matter. Pursuant to the Parties’ stipulation filed
November 12, 2019 — which was So Ordered by Your Honor on November 19,
2019 — the matters to be addressed at the hearing scheduled for November 21,
2019 have been resolved and, thus, the hearing has been rendered moot.

[The Parties respectfully request that the November 21, 2019 hearing be GRANTED.
removed from the calendar and Plaintiffs shall file a notice formally 11/20/19
withdrawing the Order to Show Cause due to the Parties’ resolution]

Thank you for your kind consideration.

Respectfully Submitted,

/s/ Michael J. Smikun, Esq.
Michael J. Smikun, Esq.

SO ORDERED.

MIS/jc ,

Deborah A. Batts
United States District Judge

11/20/2019
